Title: To George Washington from Edmund Randolph, 6 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia May 6. 1794.
               
               The secretaries of the treasury and war department being of opinion, that it is constitutional and expedient to impower
                  
                  Mr Jay to conclude a treaty of commerce with Great Britain, the powers are drawn, conformably with these ideas.
               But as they entertain sentiments, different from mine, and have committed them to paper, permit me to assign a few of the most operative reasons on my mind.
               1. To permit such a treaty to be signed by Mr Jay, and transmitted for ratification, is to abridge the power of the senate to judge of its merits. For according to the rules of good faith, a treaty, which is stipulated to be ratified, ought to be so, unless the conduct of the minister be disavowed and punished.
               2. If he be permitted to sign a treaty of commerce, No form of expression can be devised to be inserted in it, which will not be tantamount to a stipulation to ratify, or leave the matter as much at large, as if he had no such power.
               3. Tho’ I believe, that the people of the U.S. desire a proper treaty of commerce with G. Britain; and we could enumerate so many articles, as to insure their approbation; yet am I persuaded, that no man can undertake to say, that they would be contented with one or two articles only; as is proposed by the gentlemen.  I have the honor sir, to be, with the most respectful attachment yr mo. ob. serv.
               
                  Edm: Randolph
               
            